Quinn-Brintnall, J.
¶33 (dissenting) — I agree with the majority that the Public Employment Relations Commission had exclusive authority to decide this representation dispute. But I respectfully dissent from the portion of the majority’s opinion holding that the superior court improperly granted the Port of Tacoma (Port) and International Longshore and Warehouse Union (ILWU) Local 22’s motion to dismiss and that we must remand this case back to the superior court to determine whether ILWU Local 23 has any additional avenue of relief to enforce the arbitration award. In my opinion, Local 23’s claim is frivolous and should have been dismissed under CR 12(b)(6) for failure to state a claim upon which relief can be granted. After Local 23 released its representation of railcar coordinator positions to Local 22, it tried to appropriate the work performed by those employees. The superior court properly dismissed Local 23’s attempt to enforce the arbitration award because no circumstances exist that would allow Local 23 to release railcar coordinator positions to Local 22 and retain the right to require the Port to continue paying Local 23 for work Local 22 members now perform. Accordingly, I would affirm the superior court’s dismissal order. Moreover, I would award the Port costs and attorney fees under RAP 18.9 for having to defend Local 23’s frivolous appeal.